PATRICIA BRECKENRIDGE, Judge.
I respectfully dissent from the majority’s reversal of the trial court’s judgment because it erroneously required T.B. (Mother) to relocate back to Missouri. I agree with the majority’s holding that the trial court had no statutory authority to compel Mother to move from Ohio to Missouri and live in a three-county area. I also agree that Mother made clear in her testimony at trial that she did not want to live in Missouri. Nevertheless, Mother did not want to risk losing custody of Child if the trial court believed that the best interests of Child required Child to live in Missouri. She intentionally asked the trial court to enter the order she now challenges. She admitted into evidence Exhibit J, a proposed parenting plan titled “RESPONDENT’S PROPOSED PARENTING PLAN (MISSOURI),” providing for visitation by L.D. (Father) that only could only be accomplished if Mother and Child lived in Missouri. She also testified at trial that this parenting plan was a “back-up plan if the Court believes that it is appropriate for [the parties’] daughter to stay ... in St. Charles.” She further testified that under her alternative plan, Exhibit J, she would be given “sole physical and legal custody of [Child] here in the state of Missouri.” On this record, I would find that Mother invited the trial court error she now raises on appeal, so she is not entitled to relief from the erroneous provision in the judgment that required her to relocate back to Missouri.
Under the invited error rule, “a party is estopped from complaining of an error of his own creation, and committed at his request.” Sprague v. Sea, 152 Mo. 327, 53 S.W. 1074, 1078 (1899). The invited error rule, as articulated by this Court, is sufficiently broad to apply in the circumstances of this ease. “[A] party will not be heard to complain of alleged error in which, by his own conduct at the trial, he joined or acquiesced.” Taylor v. Cleveland, C., C. & St. L. Ry. Co., 333 Mo. 650, 63 S.W.2d 69, 75 (1933);1 Ratcliff v. Sprint Missouri, Inc., 261 S.W.3d 534, 545 (Mo.App.2008); see also Torrey v. Torrey, 333 S.W.3d 34, 38-39 (Mo.App.2010). Although Father first raised the issue in his first parenting plan filed with his petition and in his testimony that he preferred a parenting plan in which he and Mother would share joint physical and legal custody of Child in Missouri, Mother joined and acquiesced in Father’s suggestion by her conduct at trial. Mother, intentionally and strategically, offered in evidence at trial a parenting plan that required her and Child to live in Missouri. As a consequence, Mother is not entitled to relief from the trial court error that she induced. See Taylor, 63 S.W.2d at 75.
Mother did not invite the trial court to erroneously restrict her Missouri residence with Child to a designated three-county area, however. Because the provision restricting her residence to three Missouri counties is beyond the error invited by Mother, I would strike that provision but would affirm the judgment in all other respects. Rule 84.14.

. This Court in Taylor referred to the invited error rule as "too well settled to require citation of authorities...." Taylor, 63 S.W.2d at 75.